In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-18-00324-CV


DAVID SLOAN; FEDERAL PUBLIC DEFENDER’S OFFICE, LUBBOCK, TEXAS; GREG
  ABBOTT, GOVERNOR OF THE STATE OF TEXAS; KEN PAXTON, ATTORNEY
 GENERAL OF THE STATE OF TEXAS; STEVEN C. MCCRAW, DIRECTOR, TEXAS
 DEPARTMENT OF PUBLIC SAFETY; SHERIFF CLIFF HARRIS, PECOS COUNTY;
          PECOS COUNTY SHERIFF’S DEPARTMENT, APPELLANT

                                            V.

                           JOHN ALAN CONROY, APPELLEE

                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2016-523,428, Honorable William C. Sowder, Presiding

                                   February 27, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Steven C. McCraw, (McCraw) Director of the Texas Department of Public Safety

(DPS) appeals from the trial court’s denial of a plea to the jurisdiction. Through a single

issue, McCraw questions whether the trial court has subject-matter jurisdiction over John

Alan Conroy’s (Conroy) claims against DPS and himself. We modify the order in part and

affirm as modified.
       Conroy attempted to overturn his federal conviction for possessing child

pornography. He believes the conviction voidable since the confession underlying it

arose from the use by law enforcement officials of purportedly unlawful interrogation

techniques. One or more of those law enforcement officials were employed by the DPS,

according to the limited record at bar.      And to prove that his allegation about his

confession and the means to secure it, Conroy wants electronic recordings of the

interrogation, which recordings are in the possession of the DPS.

       Conroy solicited the recordings through various means, including an open records

request submitted pursuant to the Texas Public Information Act (PIA). TEX. GOV’T CODE

ANN. § 552.001 et seq. (West Supp. 2018). His request, made via his attorney, ultimately

proved fruitless. McCraw requested an opinion from the Texas Attorney General (AG)

regarding whether the recordings were disclosable. The AG ruled that they were not

because they were confidential.

       Conroy apparently deemed the AG opinion and McCraw’s refusal to release the

records as an impediment to his ability to attack his federal conviction through federal

habeas corpus avenues. E.g., 28 U.S.C. § 2254. Thus, he initiated the lawsuit from

which this appeal arose. Through his live pleading, he claimed that McCraw, in his official

capacity as director of the DPS, and the other individuals denied him his constitutional

rights. In particular, the DPS purportedly denied him due process by refusing to release

the recordings and hindering “any appellate process” available to him. This purportedly

entitled him to “$20,000,000.00 in damages against Texas Department of Public Safety

for the past, continuing and ongoing violations.”   Other relief was sought, as well. For

instance, he asked for a declaration 1) clarifying “the issue as to whom a case file belongs



                                             2
once representation has ended between an attorney and his client,” 2) determining

whether the federal public defender assigned to represent him violated disciplinary rules

governing the conduct of attorneys, and 3) determining whether the withholding of the

recordings “constitutes a violation under Brady v Maryland, 373 U.S. 83 (1963).” Also

sought was an order enforcing a discovery order issued by the federal court that

adjudicated the underlying federal criminal prosecution resulting in his conviction. That

discovery order purportedly encompassed the recordings at issue and obligated the

United States to disclose it.

        McCraw answered the petition and eventually moved for dismissal, contending that

he, in his official capacity, enjoys the protection of sovereign immunity. The trial court

disagreed and denied McCraw’s plea to the jurisdiction of the court. It also ordered the

“Texas Department of Public Safety to provide a copy of the interrogation tape in issue to

the Court for an in camera inspection to determine whether the tape should then be

provided to the Plaintiff in this cause.”

        In the words of Conroy, “[t]his case concerns a pro se inmate who filed suit against

. . . McCraw, Director of the Texas Department of Public Safety, seeking (1) to judicially

compel disclosure of an alleged interrogation video and (2) to obtain $20,000,000 in

damages for alleged violations of his rights under the Texas Constitution.” (Emphasis

added). His claims do not implicate federal statutory or constitutional rights, only rights

purportedly afforded him under the Texas Constitution.1 This is of consequence because



         1 Indeed, Conroy so represented to the United State District Court when his suit was removed to

federal court. As that court said in granting appellant’s motion to remand: “Plaintiff’s Motion states that he
‘chooses to proceed under Texas State laws and statutes, not federal,’ and asks the Court to find that it
lacks subject-matter jurisdiction . . . The Court construes these statements, in the context of the Motion to
Remand, as a voluntary waiver or dismissal of Plaintiff’s federal claims.” Having induced the federal court
to rely upon his representation that no federal rights are implicated in his suit, he would be estopped from

                                                      3
legislative consent is needed to bring a suit for monetary damages to recompense the

denial of state constitutional rights when that judgment will be paid from state coffers.

Alcorn v. Vaksman, 877 S.W.2d 390, 404 (Tex. App.—Houston [1st Dist.] 1994, writ

denied). That a plaintiff may couch his suit for monetary relief in the clothes of a

declaratory action is of no consequence. See Leach v. Tex. Tech Univ., 335 S.W.3d 386,

399 (Tex. App.—Amarillo 2011, pet. denied) (citing City of El Paso v. Heinrich, 284
S.W.3d 366, 370-71 (Tex. 2009)). Invoking the words “declaratory judgment” or § 37.001

of the Texas Civil Practice and Remedies Code, TEX. CIV. PRAC. & REM. CODE ANN. §

37.001 et seq. (West 2015), is not, ipso facto, a waiver of sovereign immunity. Here,

there is no evidence that Conroy obtained legislative consent to prosecute against the

DPS his claim for $20,000,000 in damages arising from the supposed denial of due

process. Thus, the doctrine of sovereign immunity barred him from utilizing the trial court

to pursue it.

       Yet, sovereign immunity and the need to obtain legislative approval to sue does

not necessarily stand as an impediment when equitable relief is sought. For instance, it

“does not prohibit suits brought to require state officials to comply with statutory or

constitutional provisions. Patel v. Tex. Dep’t of Licensing & Regulation., 469 S.W.3d 69,

76 (Tex. 2015). Via the doctrine of ultra vires, one can sue a state official in his official

capacity for failing to perform a purely ministerial act. Id. Though the governmental entity

itself remains immune, the official does not because unlawful acts of the official are not

acts of the governmental entity. Id.




asserting otherwise now. Ferguson v. Bldg. Materials Corp. of Am., 295 S.W.3d 642, 643 (Tex. 2009)
(stating that a litigant is estopped from taking inconsistent positions to obtain an unfair advantage).

                                                  4
       Compliance with the PIA constitutes a ministerial act. That is, a custodian of

records does not have the discretion to choose whether to heed its dictates. Moore v.

Collins, 897 S.W.2d 496, 500 (Tex. App.—Houston [1st Dist.] 1995, no writ) (stating that

a custodian of records has no discretion to comply with requests for access to public

records). More importantly, a request for the production of records per that statute is not

a claim for money damages; so, it is not barred by governmental immunity. City of

Houston v. Kallinen, 516 S.W.3d 617, 625 (Tex. App.—Houston [1st Dist.] 2017, no pet);

accord B.W.B. v. Eanes Indep. Sch. Dist., No. 03-16-00710-CV, 2018 Tex. App. LEXIS

223, at *9-10 (Tex. App.—Austin Jan. 10, 2018, no pet.) (mem. op.) (noting that courts

have held that § 552.321 of the PIA waives governmental immunity); see TEX. GOV’T CODE

ANN. § 552.321(a) (stating that a “[a] requestor or the attorney general may file suit for a

writ of mandamus compelling a governmental body to make information available for

public inspection if the governmental body refuses to request an attorney general’s

decision as provided by Subchapter G or refuses to supply public information or

information that the attorney general has determined is public information that is not

excepted from disclosure under Subchapter C”). Nor can one legitimately deny that an

equitable action, such as a petition for a writ of mandamus, to force compliance with the

statute is available, even if the attorney general issued an advisory opinion indicating that

the information was non-disclosable. B.W.B., 2018 Tex. App. LEXIS 223, at *11-12

(holding that the PIA permits a requestor to challenge the accuracy of an attorney general

opinion indicating that the documents were not subject to disclosure); accord Harris Cty.

Appraisal Dist. v. Integrity Title Co., LLC, 483 S.W.3d 62, 67-68 (Tex. App.—Houston [1st

Dist.] 2015, pet. denied) (recognizing that a trial court has jurisdiction under § 552.321(a)



                                             5
to consider whether requested information is subject to disclosure irrespective of whether

the Attorney General issued an opinion stating it was not).

      Whether the ultra vires exception to sovereign immunity applies here is not

something we need to decide. Instead, we recall the long-settled admonition obligating

us to liberally construe a pro se’s pleadings. In re A.G.D., No. 07-15-00201-CV, 2016

Tex. App. LEXIS 688, at *3 (Tex. App.—Amarillo Jan. 22, 2016, no pet.). Authority also

directs us that the substance of what is pled controls, not the label or name appended to

the claim. Tri-State Chems. v. W. Organics, 83 S.W.3d 189, 194 (Tex. App.—Amarillo

2002, pet. denied). The latter is no less true when determining questions of jurisdiction.

See In re Accident Fund Gen. Ins. Co., 543 S.W.3d 750, 753 (Tex. 2017) (involving the

Worker’s Compensation Act and stating “neither a claim’s label nor the relief requested

is determinative of the jurisdictional inquiry”).     And, the combination of these

admonishments leads us to the following observations and conclusions.

      Admittedly, Conroy mentioned the recovery of damages in his live pleading. Yet,

the sum and substance of his multi-paged petition deals with the existence of recordings

held by McCraw, the need to obtain them, and the means used to achieve that end.

According to the record before us and Conroy’s petition, those means included disclosure

per a request under the PIA by Conroy’s attorney. When McCraw received the request

on behalf of the DPS, he sought guidance from the AG. The latter eventually issued its

memorandum opinion on the matter. It told the DPS that it (i.e., the AG) “determined that

in accordance with section 261.201 of the Family Code, you must withhold the submitted

information pursuant to section 552.101 of the Government Code.” See TEX. GOV’T CODE

ANN. § 552.101 (stating that information deemed confidential by law is “excepted” from



                                            6
disclosure). Given these circumstances, we construe Conroy’s petition to be one for a

writ of mandamus per § 552.321 of the Government Code directing McCraw to release

or produce the recordings.2 And, as previously observed, sovereign immunity does not

prevent the district court from entertaining the petition and deciding whether the

recordings are disclosable. Indeed, it appears that the trial court intended to do just that

when it ordered McCraw to provide the recordings to determine what, if anything, to

disclose to Conroy.3

        Accordingly, the order denying McCraw’s plea to the jurisdiction is affirmed except

to the extent that it permits Conroy to continue his pursuit of monetary damages against

McCraw (in his official capacity) and the DPS. The trial court erred in not dismissing such

monetary claim. Thus, we modify the trial court’s order to state that Conroy’s claim for

monetary damages against McCraw, in his official capacity, and the Texas Department

of Public Safety is dismissed for want of jurisdiction and affirm the order in all other

respects.



                                                                 Brian Quinn
                                                                 Chief Justice




        2  Having now construed the proceeding as a suit for writ of mandamus under § 552.321 of the
Texas Government Code, we make no comment upon the propriety of its venue. See TEX. GOV’T CODE
ANN. § 552.321(b) (West 2012) (stating that a suit filed by one requesting information “must be filed in a
district court for the county in which the main offices of the governmental body are located”).
        3See TEX FAM. CODE ANN. § 261.201 (b) (West Supp. 2018) (granting the trial court authority to
determine if the confidential information should be disclosed).

                                                    7